Ae
one, 1

em

 

 

 

. USDC-SDNY
| DOCUMENT
UNITED STATES DISTRICT COURT 1 ELECT
SOUTHERN DISTRICT OF NEW YORK boc , RONICALLY FILED
JEROME W. DEWALD, | DATE FILED: 7/22
—-
Plaintiff, Seer

-against- 19-CY-6388 (RA)

BLACK TUSK GLOBAL, LLC; BROAD ORDER

PINE CAPITAL, LLC; STEPHEN INGLIS,

Defendants.

 

 

RONNIE ABRAMS, United States District Judge:

Plaintiff shall file a letter on the status of service in this case no later than January 23,
2020.

The Clerk of Court is respectfully directed to mail a copy of this order to Plaintiff.
SO ORDERED.

Dated: January 2, 2020
New York, New York

 

" RONNIE ABRAMS
United States District Judge

 
